Winslow, J.
There is but one question of importance in this case. Briefly stated, the question is this: In assessing the plaintiff’s damages, were the jury entitled to consider the damages resulting to the plaintiff’s remaining lots from the building of the viaduct, or not? The. court answered this question affirmatively, and allowed witnesses to be examined as to the damage resulting to the salable value of the plaintiff’s remaining property by the erection of the viaduct, and instructed the jury that they might and should assess such damages in their verdict. It is claimed by the city that this was error, and that the jury could only allow such damages as would naturally result from the taking of the land for a street to be built in the ordinary way.
We are clearly of opinion that the ruling of the court was correct. All damages, present or prospective, which are the natural, necessary, or reasonable incident of the improvement, not resulting from negligent acts, should be assessed. Denver City I. & W. Co. v. Middaugh, 12 Colo. 434. The probable grade and condition of a proposed street, as it may reasonably be expected to be when put. in such a state as is *233demanded by the convenience of the traveling public, must be a proper subject for the consideration of the jury. Portland v. Kamm, 10 Oreg. 383. This principle was, in effect, held by this court in Dickson v. Racine, 65 Wis. 306, where it was held that the fact that the extending of a street would render it practicable to build a bridge and thus enhance the value of abutting real estate, might be considered in assessing benefits upon such real estate. In the present case the entire plan of the bridge and viaduct had been matured before the condemnation proceedings were begun, and the viaduct had in fact been built before the trial in the circuit court, and we can entertain no doubt that the rulings of the trial court ón this subject were right.
No other question requires attention.
By the Court.-— Judgment affirmed.